DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on June 15, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0159046).
Harris discloses a method of minimizing tissue adhesion to an injured site. The method comprising applying a bio cellulose material to an injured site, whereby the adhesion of the tissues at the injured site is minimized, wherein the bio cellulose material is at least partially dehydrated (abstract).  The dehydrated bio cellulose can be impregnated or coated with various biological agents, such as drugs, peptides, antimicrobials, proteins, including fibrin, and a variety of growth factors. This impregation or coating is considered a “treated bacterial cellulose”. 
Regarding claims 2 and 4, by adjusting the drying times, the microbial cellulose material can have different microstructures, resulting in different swelling behavior during rehydration. For example, some dehydrated materials exhibit complete rehydration within minutes, while some others take over an hour, such as over a day or even a week to be completely rehydrated. Alternatively, the dehydrated materials can reabsorb fluid gradually, minimizing swelling after an extended period of soaking time. As a result, not to be bound by any particular theory, the rate of swelling and increase in the thickness of the microbial cellulose material (e.g., sheet) can indicate how open the structure is after dehydration (paragraph 0021). Based on this teaching, the skilled artisan would be able to optimize the drying time of the cellulose to obtain a swelling capacity of 103% to 154% as recited in the instant claim and able to determine hydration levels in order to adjust thickness of the sheet. 
Regarding claim 3, Harris discloses acetobacter xylinum, which is now known as gluconacetobacter xylinus is disclosed in Example 1. 
Regarding claims  5 and 14, the bio cellulose material can be part of an implant for repairing or augmenting tissue, such as connective tissues, such as including bone, cartilage, ligaments, tendons, skin, vessels, such as blood vessels, spines, or organs, or combinations thereof (paragraph 0036).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared as bio cellulose material as recited in the instant claims with a swelling capacity that is greater than the untreated bacterial cellulose of the same type by optimizing the drying time of the cellulose to obtain a swelling capacity of 103% to 154% as recited in the instant claim and able to determine hydration levels in order to adjust thickness of the sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,709,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method would result in the instantly claimed molded body and implant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615